Citation Nr: 1437412	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  07-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a low back disability prior to October 28, 2008 and to a disability evaluation in excess of 40 percent thereafter. 

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The January 2006 rating decision increased the Veteran's disability evaluation for his low back disability from 10 percent to 20 percent.  A March 2009 rating decision increased the evaluation from 20 percent to 40 percent, effective October 28, 2008.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This case was previously before the Board in November 2010 and May 2013, at which times the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that yet another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

In June 2013, the Veteran appointed attorney Penelope Gronbeck as his representative.  See June 2013 Appointment of Individual as Claimant's Representative form (VA Form 21-22a).  Upon review of the record, it does not appear that the Veteran's newly appointed representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to the RO certifying the case to the Board in August 2013.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. § 20.600 (2014).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2014).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

In addition it appears that the Veteran's lumbar spine disability has potentially worsened since it was last evaluated for compensation and pension purposes in November 2010.  Specifically the Veteran's former representative submitted a statement in March 2013 that the Veteran contended that his lumbar spine disability continued to worsen and deteriorate throughout time.  Given that it has been nearly 4 years since the Veteran's lumbar spine was last evaluated, another examination is warranted to assess the present severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative an opportunity to submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

2.  Request any VA treatment records from the VAMC in Indianapolis dated since April 2012 pertaining to the Veteran's back disability.  All attempts to secure this evidence must be documented in the virtual folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should provide a statement as to the effects the lumbar spine disability has on the Veteran's present employment.  The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability renders him incapable of obtaining and maintaining substantially gainful employment versus employment that was just marginal in comparison.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



